 

Exhibit 10.26

[g2018033021201877833511.jpg]

 

Magda Michna

2411 N Hall St, Unit 32

Dallas, TX, 75204 Dear Magda:

 

I am very pleased to set forth the following terms and conditions of your
continued employment and compensation with Presbia PLC (“Presbia”) effective
January 1, 2018. Please confirm your acceptance of these terms by countersigning
this letter below and returning it to me by January 8, 2018.

 

1.Position. You will continue to be Vice President of Clinical Affairs of
Presbia.

 

2.Annual Base Salary/ Bonus/Equity. Your annual base salary will be $330,000.
Your target annual cash bonus for 2018 and thereafter will be $100,000.

 

3.Equity Awards. You were previously awarded 50,000 restricted share units
(“RSUs”) under the Presbia PLC Incentive Plan (the “Plan”) on March 14, 2017
(the “2017 Award”). The 2017 Award will be replaced by an award of 70,000 RSUs
(the “Replacement Award”).  Vesting of  the Replacement Award is contingent upon
premarket approval of Presbia Flexivue Microlens by the U.S. Food and Drug
Administration. You will also be awarded 140,000 additional RSUs under the Plan
(the “New Award” and together with the Replacement Award, the “Awards”), 50% of
which will vest on December 31, 2020 and 50% of which will vest on December 31,
2022. Except as set forth in paragraph 4 below, all RSUs under the Awards will
be subject to forfeiture if you incur a “Termination of Employment” (as defined
by the Plan) prior to the applicable vesting event/date. All RSUs will become
vested in the event that a “Change of Control” of Presbia (as defined by the
Plan) occurs, provided that you have not previously incurred a Termination of
Employment. Complete terms of the Awards will be set forth in Restricted Share
Unit Grants Agreements which will be provided shortly.

 

4.Severance. In the event that your employment with Presbia is involuntarily
terminated without “Cause” (as defined below), subject to your execution of
Presbia’s standard form of separation and release agreement (i) you will
continue to be paid, as severance, your then annual rate base salary for a
period of three months (the “Severance Period”), (ii) the Replacement Award will
become fully vested, and (iii) subject to your timely election of, and continued
eligibility for, continuation coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”) under the Company’s
group health plan which covers you as of your date of termination, the Company
will waive (or reimburse you on a monthly basis for) the cost of such COBRA
coverage until the earlier of (x) the date that COBRA coverage terminates (but
for not longer than the expiration of the Severance Period), or

(y) the date that you are covered under another group health plan; provided,
however, that the Company will not waive (or reimburse) any cost of COBRA for a
month in excess of what the

1

 

--------------------------------------------------------------------------------

 

Company  at  such  time  pays  toward  the  cost  of  your  health  coverage).  “Cause”  means  (i)
conviction of, or the entry of a plea of guilty or no contest to, a felony or
any other crime that causes Presbia or any of its subsidiaries (collectively,
the “Presbia Group”) public disgrace or disrepute, or adversely affects the
Presbia Group’s operations or financial performance or the relationship the
Presbia Group has with its customers or vendors, (ii) gross negligence or
willful misconduct with respect to the Presbia Group, including, without
limitation fraud, embezzlement, theft or dishonesty; (iii) refusal to perform
any lawful, material obligation or fulfill any duty to the Presbia Group (other
than due to a disability), which refusal, if curable, is not cured within 10
days after delivery of written notice thereof; (iv) material breach of any
agreement with or duty owed to the Presbia Group or breach of Presbia policy,
which breach, if curable, is not cured within 10 days after the delivery of
written notice thereof; or (v) any breach of any obligation or duty to the
Presbia Group (whether arising by statute, common law or agreement) relating to
confidentiality, nonsolicitation or proprietary rights.

 

5.At-Will Employment. Nothing contained in this letter agreement is to be
construed as a right to continue in the employment of Presbia, and you and
Presbia each reserve the right to terminate your employment at any time and for
any reason. Accordingly, your employment remains “at- will”.

 

6.Tax Withholding. All payments to you hereunder shall be subject to such tax
withholding obligations as may be required by law. This letter is intended to
comply with Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) or an exemption thereunder and shall be construed and
interpreted in a manner that is consistent with the requirements for avoiding
additional taxes or penalties under Section 409A.

 

7.Governing Law. This letter agreement is governed by, and is to be construed
and enforced in accordance with, the laws of the State of California, without
regard to principles of conflicts of laws.

 

8.Entire Agreement. This letter represents the entire agreement between you and
Presbia with respect to the subject matter hereof and supersedes all prior
written or oral understandings relating to these matters; provided, however,
that the Presbia Employee Confidentiality Agreement that you previously executed
on December 20, 2016 shall remain in full force and effect.

 

By countersigning and returning this letter agreement to me by January 8, 2018,
you will have accepted and agreed to the terms and conditions set forth herein.
This letter will be deemed withdrawn if you do not return it to me by that date.

 

Regards,

 

/s/ Mark Yung

Mark Yung

 

AGREED AND ACCEPTED:

 

/s/ Magda Michna

Name: Magda Michna Date: January 8, 2018

 

2

 